Citation Nr: 1717803	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-18 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for asbestosis as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the Veteran was denied service connection for asbestosis.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On March 6, 2013, the Veteran was scheduled for a hearing at the Baltimore RO, but the hearing was canceled due to inclement weather closing federal government activities in that area for the day.  That scheduled hearing was noted in the Veteran's file as being canceled by the Veteran, and no further action was taken by VA at the time. There is no evidence in the record that the Veteran had requested cancellation of that hearing in March 2013, and no evidence that the Veteran has withdrawn his request for a hearing. Both the Veteran and the Veteran's representative have asserted that the Veteran wants a hearing at the Board in Washington, D.C.  As such, the Board must remand the claim so that the requested hearing can be scheduled. 38 C.F.R. § 20.704(a).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




